 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NANETTE SPYKSMA,                                  Case No. 1:18-cv-01116-BAM
12                        Plaintiff,                    ORDER REGARDING STIPULATION TO
                                                        DISMISS ACTION AND RETAIN
13           v.                                         JURISDICTION TO ENFORCE
                                                        SETTLEMENT AGREEMENT
14    SALIDA CHAMBER OF COMMERCE,
                                                        (Doc. No. 22)
15                        Defendant.
16

17          On March 15, 2019, the parties filed a stipulation dismissing this action, with prejudice, and

18   requesting that the Court retain jurisdiction to enforce the terms of their settlement agreement.

19   (Doc. No. 22.)

20          Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that:

21          1.        This action is dismissed, with prejudice, by operation of law without further order

22   from the Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). All pending dates and matters are VACATED.

23   Each party is to bear its own attorneys’ fees and costs incurred to date.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
 1          2.     Notwithstanding the dismissal, the Court specifically retains jurisdiction through

 2   September 30, 2020, to enforce the terms of the parties’ Confidential Settlement Agreement dated

 3   March 15, 2019.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    April 3, 2019                             /s/ Barbara   A. McAuliffe          _
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
